DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending; 
Claims 1, 15 and 16 are currently amended; claim 2 is original; claims 3-14, 17-19 were previously presented; claim 20 is withdrawn;
Claims 1-19 are rejected herein.
Information Disclosure Statement
As of the date of this action, information disclosure statements (IDS) have been filed on 11/12/2019, 03/04/2020, 06/26/2020, 07/15/2020 and on 10/22/2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the arguments does not apply to the current rejection of Adams and current interpretation of JP ‘031.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of claims 2-4 wherein “…the shaft portion of the elongated tool is placed…the shaft portion of the elongated tool is supported” renders the claim indefinite because the recitations are creating ambiguity as to whether the Applicant intends to positively claim the elongated tool or whether the elongated tool is merely functionally recited. If the Applicant intends to functionally recite the elongated tool, the Examiner suggests the use of the term “configured”. Claim 15 contains similar issue.

Dependent claims not cited above are rejected based on their respective dependencies.
Appropriate correction/explanation is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Adams (U.S. Pat. No. 2661563).
Regarding claim 1, JP ‘031 teaches an elongated tool support device, comprising:
a securing tool (Adams; 8);
a first shaft support (Adams; top linear portion of 10 and/or 16) that is disposed farther toward a distal side than the securing tool and that is configured to upwardly support a shaft portion of an elongated tool (Adams; 21) from below (intended use);
a brace member (Adams; 11 and/or 14) disposed between the securing tool and the first shaft support; and
a second shaft support (Adams; 13) that is attached to the brace member and that is configured to downwardly support the shaft portion of the elongated tool from above;
 wherein the second shaft support comprises: 	 	a contact part (Adams; at 15) that is configured to come into contact with an upper surface of the shaft portion of the elongated tool, and
 	an arm (Adams; 13) that connects the contact part and the brace member,
wherein the arm is supported on the brace member in a cantilever manner.
Regarding claim 2, Adams teaches the first shaft support (Adams; portion of 10 and/or 16) has a placement surface (Adams; top 16) on which the shaft portion of the elongated tool is placed; and
an upper part of the placement surface is open.
Regarding claim 3, Adams teaches the second shaft support (Adams; 13) is capable of moving between a first position at which the shaft portion of the elongated tool is supported, and a second position, which is a retracted position.
Regarding claim 4, Adams teaches the second shaft support (Adams; 13) is capable of moving between a first position at which the shaft portion of the elongated tool is supported, and a second position, which is a retracted position (Adams; see Figs. 1-2 for configuration).
Regarding claim 5, Adams teaches the second shaft support (Adams; 13) is free to swing about an axis perpendicular to a longitudinal direction of the brace member (Adams; 11 and/or 14).
Regarding claim 6, Adams teaches the second shaft support (Adams; 13) is free to swing about an axis perpendicular to a longitudinal direction of the brace member (Adams; 11 and/or 14).
Regarding claim 7, Adams teaches one side part (Adams; part of 15) of the second shaft support (Adams; 13) is an opening part.
Regarding claim 8, Adams teaches one side part (Adams; part of 15) of the second shaft support (Adams; 15) is an opening part.
Regarding claim 9, Adams teaches the brace member (Adams; 11 and/or 14) is provided with a first portion (Adams; portion of 13) connected to the securing tool (Adams; 8), and a second portion (Adams; portion of 15) connected to the first shaft support (Adams; portion of 10, 16): and the second portion is connected such that an angle thereof can be adjusted and fixed about a first axis (Adams; axis of rotation) in relation to the first portion.
Regarding claim 10, Adams teaches the brace member (Adams; 11 and/or 14) is provided with a first portion (Adams; portion of 13) connected to the securing tool (Adams; 8), and a second portion (Adams; portion of 15) connected to the first shaft support (Adams; portion of 10, 16): and the second portion is connected such that an angle thereof can be adjusted and fixed about a first axis (Adams; axis of rotation) in relation to the first portion.
Regarding claim 11, Adams teaches the brace member (Adams; 11 and/or 14) is provided with a first portion (Adams; portion of 13) connected to the securing tool (Adams; 8), and a second portion (Adams; portion of 15) connected to the first shaft support (Adams; portion of 10, 16); and the second portion is connected such that an angle thereof can be adjusted and fixed about a first axis (Adams; axis of rotation) in relation to the first portion.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by JP ‘031 (Foreign Pat. No. JP5306031 B2).
Regarding claim 1, JP ‘031 teaches an elongated tool support device, comprising:
a securing tool (JP ‘031; 35);
a first shaft support (JP ‘031; 50) that is disposed farther toward a distal side than the securing tool and that is configured to upwardly support a shaft portion of an elongated tool (JP ‘031; 20) from below;
a brace member (JP ‘031; 42) disposed between the securing tool and the first shaft support; and
(JP ‘031; 70) that is attached to the brace member and that is configured to downwardly support the shaft portion of the elongated tool from above;
 wherein the second shaft support comprises: 	 	a contact part (JP ‘031; 74) that is configured to come into contact with an upper surface of the shaft portion of the elongated tool, and
 	an arm (JP ‘031; 71) that connects the  contact part and the brace member, wherein the arm is supported on the brace member in a cantilever manner.
Regarding claim 2, JP ‘031 teaches the first shaft support (JP ‘031; 50) has a placement surface on which the shaft portion of the elongated tool is placed; and
an upper part of the placement surface is open.
Regarding claim 3, JP ‘031 teaches the second shaft support (JP ‘031; 71) is capable of moving between a first position at which the shaft portion of the elongated tool is supported, and a second position, which is a retracted position (JP ‘031; 71 see Fig. 9 for configuration).
Regarding claim 4, JP ‘031 teaches the second shaft support (JP ‘031; 71) is capable of moving between a first position at which the shaft portion of the elongated tool is supported, and a second position, which is a retracted position JP ‘031; 71 see Fig. 9 for configuration).
Regarding claim 5, JP ‘031 teaches the second shaft support (JP ‘031; 71) is free to swing about an axis perpendicular to a longitudinal direction of the brace member (JP ‘031; 42).
Regarding claim 6, JP ‘031 teaches the second shaft support (JP ‘031; 71) is free to swing about an axis perpendicular to a longitudinal direction of the brace member (JP ‘031; 42).
Regarding claim 7, JP ‘031 teaches one side part (JP ‘031; upper part of 71) of the second shaft support (JP ‘031; 71) is an opening part.
Regarding claim 8, JP ‘031 teaches one side part (JP ‘031; upper part of 71) of the second shaft support (JP ‘031; 71) is an opening part.
claim 9, JP ‘031 teaches the brace member (JP ‘031; 42) is provided with a first portion (JP ‘031; lower portion of 42) connected to the securing tool (JP ‘031; 35), and a second portion (JP ‘031;upper portion of 42 ) connected to the first shaft support (JP ‘031; 50): and the second portion is connected such that an angle thereof can be adjusted and fixed about a first axis (JP ‘031; axis of rotation) in relation to the first portion.
Regarding claim 10, JP ‘031 teaches the brace member (JP ‘031; 42) is provided with a first portion (JP ‘031; lower portion of 42) connected to the securing tool (JP ‘031; 35), and a second portion (JP ‘031; upper portion of 42) connected to the first shaft support (JP ‘031; 50): and the second portion is connected such that an angle thereof can be adjusted and fixed about a first axis (JP ‘031; axis of rotation) in relation to the first portion.
Regarding claim 11, JP ‘031 teaches the brace member (JP ‘031; 42) is provided with a first portion (JP ‘031; upper portion of 42) connected to the securing tool (JP ‘031; 35), and a second portion (JP ‘031; lower portion of 42) connected to the first shaft support (JP ‘031; 50); and the second portion is connected such that an angle thereof can be adjusted and fixed about a first axis (JP ‘031; axis of rotation) in relation to the first portion.
Regarding claim 12, JP ‘031 teaches the second shaft support (JP ‘031; 71) is disposed between the first shaft support (JP ‘031; 50) and the first axis.
Regarding claim 13, JP ‘031 teaches the second shaft support (JP ‘031; 71) is disposed between the first shaft support (JP ‘031; 50) and the first axis.
claim 14, JP ‘031 teaches the second shaft support (JP ‘031; 71) is disposed between the first shaft support (JP ‘031; 50) and the first axis.
Regarding claim 15, JP ‘031 teaches a first angle adjustment mechanism (JP ‘031; 58-59) that adjusts an angle between the first portion and the second portion; and
a second angle adjustment mechanism (JP ‘031; 60) that adjusts an angle between a longitudinal axis of the shaft portion supported by the first shaft support (JP ‘031; 50) and the second shaft support (JP ‘031; 71), and a longitudinal axis of the second portion.
Regarding claim 16, JP ‘031 teaches a first angle adjustment mechanism (JP ‘031; 58-59) that adjusts an angle between the first portion and the second portion; and
a second angle adjustment mechanism (JP ‘031; 60)that adjusts an angle between a longitudinal axis of the shaft portion supported by the first shaft support (JP ‘031; 50) and the second shaft support (JP ‘031; 71), and a longitudinal axis of the second portion.
Regarding claim 17, JP ‘031 teaches the second angle adjustment mechanism comprises a cam member, a slider, or another second shaft support (JP ‘031; 74) different from the aforementioned second shaft support.
Regarding claim 18, JP ‘031 teaches the second angle adjustment mechanism comprises a cam member, a slider, or another second shaft support (JP ‘031; 74) different from the aforementioned second shaft support.
Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631